Citation Nr: 1128267	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-09 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as due to asbestos exposure.

2.  Entitlement to an initial compensable evaluation for left ear hearing loss.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1958 to July 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2006 and October 2009 rating decisions by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The December 2006 decision denied service connection for asbestosis, while the October 2009 decision granted service connection for left ear hearing loss and assigned a 0 percent evaluation.

With regard to asbestosis, the Board previously considered this issue in an April 2010 decision, when the Board found that the Veteran's in-service asbestos exposure was established, and the matter was remanded to the RO for additional development.  The Board also recharacterized the issue to include all respiratory disabilities related to asbestos exposure, and not merely asbestosis.  

The Veteran testified at an August 2009 hearing before a Decision Review Officer (DRO), and at a March 2010 hearing before the undersigned Veterans Law Judge, held at the RO, regarding his respiratory disability.  Transcripts of both hearings are associated with the claims file.

In September 2010, the Board again remanded the claim of service connection for a respiratory disability for further development.  Such was completed, and the issue has now been returned to the Board.

While the respiratory claim was pending before the Board, the Veteran initiated and perfected an appeal of the initial evaluation of his service connected left ear hearing loss.  That matter is before the Board for the first time.  The Veteran had requested a hearing on this matter, but withdrew that request in May 2011 correspondence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no currently diagnosed chronic lung disease or disability.

2.  Left ear hearing loss is manifested by no worse than Level V impairment; the right ear hearing loss is not service connected and is treated as Level I impairment for rating purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a respiratory disorder, claimed as due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for a compensable evaluation for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for left ear hearing loss.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required with respect to that claim.

With regard to the claim for service connection of a respiratory disability, a June 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, at the March 2010 hearing before the undersigned, the Veteran specified that he was waiving any error in the content or timing of the notice provided.

The duty to assist remains applicable to both claims.  The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Multiple VA examinations were conducted and  required opinions were obtained.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners have made all required findings and performed all necessary testing, and a full and complete rationale for opinions expressed is evident.  The Veteran's representative has requested an updated VA audiometric examination be conducted, based on allegations of worsening of hearing between 2009 and the most recent March 2011 examination.  He also alleged that a speech discrimination test was not performed.  The current examination adequately reflects the status of the disability, and all required findings, including speech discrimination scores, are reflected in the report.  Further remand is not required.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Respiratory Disability

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A 1993 report of chest x-ray in connection with a lawsuit regarding asbestos exposure indicated the presence of small opacities.  No diagnosis was offered.  The lawsuit was against a private firm at which the Veteran had been exposed to asbestos; settlement had been reached and the Veteran was entitled to some payment.

Private medical records from Dr. KLL from May 2001 to July 2006 reveal treatment for various upper respiratory infections.  These were treated with antibiotics and medication, and were not noted to be chronic in nature.  A July 2005 x-ray in connection with complaints of a cough and a diagnosis of sinusitis showed no active disease; a follow-up CT scan in September 2005 showed "one tiny area" of pleural thickening in the left upper chest.  A radiologist also read an x-ray at that time as showing "mild chronic lung disease."  A CT from March 2006 taken for comparison purposes showed an unchanged small area of pleural thickening in the left upper chest, but noted no active infiltrate.  Pulmonary function testing (PFT) from July 2006 demonstrated normal lung function.  However, the diffusion capacity (DLCO) was reduced.  This, in combination with reduced ratios to lung capacity, was consistent with "pulmonary vascular disease, fibrotic disorder or anemia" according to a computerized interpretation.

A VA examination was conducted in May 2010.  The examiner reviewed the claims file in its entirety.  The Veteran complained of, and records documented, the lack of a chronic cough and the presence of chronic sinus drainage.  He grew short of breath with walking uphill or at an increased pace.  Physical examination was normal; an x-ray showed chronic obstructive pulmonary disease (COPD), but no disease process related to asbestos.  No PFT was performed.

A second VA examination took place in December 2010.  The claims file was again reviewed; substantially the same subjective reports were noted.  A PFT was normal in all respects.  Breath sounds were normal.  The examiner stated that there were no signs of asbestosis.

In January 2011, VA sought clarification of the prior examination findings and ensured that proper responses were obtained to the Board's remand inquiries; the claims file was reviewed in its entirety, to include the prior VA examinations.  The radiographic evidence listed above was discussed; the small areas of pleural thickening noted in 2006 and prior had not reappeared, and had dissipated.  It was likely, therefore, a pleural effusion.  While hyperinflation was noted in recent x-rays, this was not a diagnosis in and of itself; it could have no clinical significance at all.  Lung function testing would show the importance of the hyperinflation finding, and since the PFT was normal and there is no evidence of treatment for COPD or emphysema, the examiner opined that there was no current lung disease.

The Veteran requested that the record be held open for 60 days to permit him to submit additional evidence in support of his contention that there was a current lung disease; that time has now passed, and no such evidence has been submitted.

A key element for any grant of service connection is a finding of a current disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While medical records demonstrate the intermittent presence of acute upper respiratory infections and at one time showed temporary lung changes, no doctor has diagnosed a chronic respiratory disease.  PFTs show normal lung function, and radiographic evidence shows no chronic condition.  The current VA examiner has provided undisputed opinions and explanations for all irregular past findings, and there is no allegation or evidence of ongoing treatment.  The conclusion that there is no current respiratory disability is inescapable.

The established risk factor of in-service asbestos exposure is not germane in the absence of any resulting disability.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a respiratory disorder, claimed as due to asbestos exposure, is not warranted.

Hearing Loss

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Hearing loss is evaluated under Code 6100, which provides that numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, based on puretone thresholds and speech discrimination; there is no room for subjective interpretation.  Under Table VI, a Roman numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a Roman numeral designation solely on the puretone threshold average, when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).  Table VIA may also be used when there are exceptional patterns of hearing impairment.  The regulation is applicable where testing shows that the Veteran had puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz) or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 or more decibels at 2000 Hertz.  38 C.F.R. § 4.86.  The Table which yields the better result for the Veteran is to be selected.

The puretone threshold average is the sum of the puretone threshold at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral designations determined using Table VI or Table VIA are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment.  

Various family members submitted statements in September 2009 attesting to their observations of the Veteran's difficulty hearing.  He had to ask others to repeat themselves frequently, and turned the television up very loud.

On VA examination in October 2009, the following results were obtained:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
20
50
45
55
43
96
LEFT
10
70
60
65
51
90

The Veteran complained of an increasing need to ask others to repeat themselves, difficulty understanding speech unless the talker was close, and requiring louder television volume than was comfortable for others.

A March 2011 VA examination yielded results of:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
15
45
45
55
40
92
LEFT
15
75
75
70
59
88

The March 2011 examiner noted that the two audiometries were consistent.

Table VIa under 38 CFR 4.85 provides a Roman numeral IV for the left ear based on its puretone threshold average.  This Roman numeral increased to V because of the special considerations of 38 CFR 4.86(b); there is an exceptional pattern of hearing loss based on the difference in thresholds between 1000 Hz and 2000 Hz.  The left ear is considered the poorer ear for 38 CFR 4.85's Table VII.  Because the right ear is not service connected, a Roman numeral I is used in Table VII of 38 C.F.R. § 4.85.  A 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column V, the poorer ear.  

As the left ear is not independently compensable, the paired organ rule is not triggered.  38 C.F.R. § 3.383.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for greater degrees of hearing impairment, but the medical evidence reflects that such are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hearing loss disability.  The Veteran has not required hospitalization due to his service connected hearing loss, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An initial compensable evaluation for left ear hearing loss is not warranted.


ORDER

Service connection for a respiratory disorder, claimed as due to asbestos exposure, is denied.

An initial compensable evaluation for left ear hearing loss is denied.






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


